                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


TRUSTEES OF THE BRICKLAYERS
PENSION TRUST FUND – METROPOLITAN
AREA, et al.,

       Plaintiffs,
                                           Case No. 18-10189
v.
                                           HON. GEORGE CARAM STEEH
B & B QUALITY CONSTRUCTION
SERVICES, LLC, a Michigan limited
liability company, MANSA BEY, an
individual, and DARRELL BYRD, an
individual, jointly and severally,

     Defendants.
__________________________________/

       ORDER GRANTING PLAINTIFFS’ MOTION TO SHOW CAUSE
     (DOC. 29) AND ORDERING MANSA BEY AND DARRELL BYRD TO
         APPEAR BEFORE THE COURT TO SHOW CAUSE WHY
           THEY SHOULD NOT BE HELD IN CIVIL CONTEMPT

       Plaintiffs seek an order to show cause why Defendants should not be

held in contempt of court for failing to appear for a creditor’s examination

and for failing to produce subpoenaed documents. A default judgment was

entered in this matter on September 6, 2018. Plaintiffs issued subpoenas

to Defendants Mansa Bey and Darrell Byrd to appear for post-judgment

depositions on September 27, 2018, and to produce documents.

Defendants neither attended the scheduled depositions nor produced the
                                     -1-
requested documents. Defendants have also not responded to Plaintiffs’

motion for an order to show cause.

      Pursuant to Federal Rule of Civil Procedure 45(g), the court “may

hold in contempt a person who, having been served, fails without adequate

excuse to obey the subpoena or an order related to it.” In accordance with

this rule, Defendants shall appear before the court to explain their failure to

comply with the subpoenas and show cause why they should not be held in

civil contempt.

      Therefore, IT IS HEREBY ORDERED that Plaintiffs’ motion for an

order to show cause (Doc. 29) is GRANTED.

      IT IS FURTHER ORDERED that Mansa Bey and Darrell Byrd SHALL

APPEAR before the court on February 12, 2019, at 11:30 a.m. to SHOW

CAUSE why they should not be held in civil contempt.

Dated: January 22, 2019


                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE

                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                     January 22, 2019, by electronic and/or ordinary mail.

                                     s/Marcia Beauchemin
                                         Deputy Clerk



                                             -2-
